Name: Council Regulation (EEC) No 1951/81 of 13 July 1981 fixing the monthly price increases for cereals, wheat and rye flour and wheat groats and meal for the 1981/82 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 7 . 81 Official Journal of the European Communities No L 198 / 5 COUNCIL REGULATION (EEC) No 1951/81 of 13 July 1981 fixing the monthly price increases for cereals, wheat and rye flour and wheat groats and meal for the 1981/82 marketing year reference price for common wheat of bread-making quality, operative for the first month of the marketing year, shall be as follows : (ECU/tonne) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ( 1 ), as last amended by Council Regulation (EEC) No 1949/81 (2), and in particular Article 6 (2 ) thereof, Having regard to the proposal from the Commission (3), Whereas, when the number and amount of the monthly increases and the first month during which these are to apply are fixed, account should be taken of the storage costs and financing charges for storing cereals in the Community and of the need to ensure that the disposal of stocks of cereals conforms to market requirements, Period Common wheat , rye , barley and maize Durum wheat August 1981 -  September 1981 2-24 2-40 October 1981 4-48 4-80 November 1981 6-72 7-20 December 1981 8-96 9-60 January 1982 11-20 12-00 February 1982 13-44 14-40 March 1982 15-68 16-80 April 1982 17-92 19-20 May 1982 20-16 21-60 June 1982 (22-40 ) ( 24-00 ) July 1982 (22-40 ) ( 24-00 ) The monthly increases indicated in brackets shall apply to neither the reference price for common wheat of bread-making quality nor intervention prices.HAS ADOPTED THIS REGULATION: Article 1 Article 3For the 1981 /82 marketing year, the monthly increases to be applied to the target price, threshold price and intervention price for the products listed in Article 1 (a), (b ) and (c) of Regulation (EEC) No 2727/75 and to the reference price for common wheat of bread-making quality, shall be as set out in this Regulation . The monthly increases to be applied to the threshold price for meslin, oats, buckwheat, millet, canary seed and sorghum operative for the first month of the marketing year shall be the same as those applicable to cereals other than durum wheat. Article 2 Article 4The monthly increases to be applied to the target price, threshold price and intervention price for common wheat, rye, barley and maize and durum wheat and to the m OJ No L 281 , 1 . 11 . 1975 , p . 1 . The monthly increases to be applied to the threshold price for wheat, meslin and rye flour and to the threshold price for groats and meal of common or of durum wheat operative for the first month of the marketing year shall be as follows : ( 2 ) See page 2 of this Official Journal. ( 3 ) OJ No C 75 , 3.4. 1981 , p . 3 . No L 198 / 6 Official Journal of the European Communities 20 . 7 . 81 (ECU/tonne) Period Wheat , mesiin and rye flour , common wheat groats and meal Groats and meal of durum wheat August 1981   September 1981 3-38 3-79 October 1981 6-76 7-58 November 1981 10-14 11-37 December 1981 13-52 15-16 January 1982 16-90 18-95 February 1982 20-28 22-74 March 1982 23-66 26-53 April 1982 27-04 30-32 May 1982 30-42 34-11 June 1982 33-80 37-90 July 1982 33-80 37-90 Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 July 1981 . For the Council The President Lord CARRINGTON